Citation Nr: 1503618	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  07-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to increased initial ratings for service-connected bilateral hearing loss, rated as 20 percent disabling prior to March 6, 2007; as 40 percent disabling from that date through February 24, 2011; and rated as 50 percent disabling since February 25, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. FG




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial rating effective from May 18, 2004.  During the course of the appeal the initial rating was increased to 20 percent.  A rating of 40 percent was subsequently assigned from March 6, 2007, and a rating of 50 percent was assigned from February 25, 2011.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by video conference from the RO in November 2013.  A transcript of his testimony is of record.

In August 2014 the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From May 18, 2004 through March 5, 2007, the Veteran's hearing loss disability was manifested by, at worst, a Level V hearing loss in each ear.  

2.  From March 6, 2007 through February 24, 2011, the Veteran's hearing loss disability was manifested by a Level VII hearing loss in each ear.  

3.  From February 25, 2011, the Veteran's hearing loss disability has been manifested by a Level VIII hearing loss in the right ear and a Level IX hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The requirements to establish an evaluation in excess of 20 percent for bilateral hearing loss prior to March 6, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2014).

2.  The requirements to establish an evaluation in excess of 40 percent for bilateral hearing loss from March 6, 2007 through February 24, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2014).

3.  The requirements to establish an evaluation in excess of 50 percent for bilateral hearing loss from February 25, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The appeal adjudicated herein arises from an original grant of service connection.    In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on that issue has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The    Board previously remanded the case to the AOJ in order to afford the Veteran a   VA examination in support of his claim for increased rating for bilateral hearing  loss disability, and the required examination was performed in September 2014.     In addition, updated VA treatment records were obtained.  Thus, there has been  substantial compliance with the requirements of the Board's remand.  See Dyment   v. West, 13 Vet. App. 141, 146-47 (1999) (holding that in the context of medical examinations/opinions, only substantial compliance, not strict compliance, with the terms of the Board's opinion request is necessary); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a  hearing explain the issues and suggest the submission of evidence that may        have been overlooked.  Here, the VLJ identified the issue currently on appeal and asked specific questions directed at identifying whether the Veteran met the criteria for increased rating.  Additionally, the Veteran volunteered his treatment history and his symptoms.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.


Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from     either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R.    § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz and           70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 


An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

The rating decision on appeal established service connection for bilateral hearing loss effective May 18, 2004.  

The Veteran had a VA audiology evaluation in January 2005 in which he endorsed difficulty hearing at the dinner table, on the telephone, watching television, in  large group settings or in one-to-one conversation, and while riding in a car.  The Veteran stated his inability to hear properly caused him to feel frustrated when talking to friends and family and stated this caused extreme difficulty in his life.  

On audiometric evaluation the Veteran's puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   20
   25
  50
  75
   43
LEFT
   25
   30
  55
  75
   46

Speech recognition scores were 84 percent in each ear.  The audiologist diagnosed mild-to-moderate sensorineural hearing loss (SNHL) bilaterally.

Application of the audiometric scores above to Table VI results in a Level II hearing loss in each ear.  Level II hearing loss in both ears results in a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

The Veteran had another VA audiological evaluation in October 2006.  On audiometric evaluation the Veteran's current puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   35
   35
   50
   80
   50
LEFT
   35
   40
   80
   80
   51

Speech recognition scores were 72 percent in each ear.  The audiologist diagnosed mild-to-severe SNHL bilaterally.

Application of the audiometric scores above to Table VI results in a Level V hearing loss in each ear.  When hearing loss is Level V in both ears results, a 20 percent rating under Table VII is warranted.  Id.

The Veteran presented to the VA audiology clinic on March 6, 2007 for follow-up.  The audiologist stated that audiometric testing showed a 15-25 dB drop in left ear hearing acuity compared to results obtained in November 2006, although no speech discrimination change was noted.  Actual audiometric evaluation results showed puretone thresholds as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
    60
   70
   85
   100
   78
LEFT
    65
   70
   85
    95
   78

Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.  The audiologist diagnosed moderate-to-severe SNHL bilaterally.  The Veteran was fitted for hearing aids, which he received later that month.

Application of the audiometric scores above to Table VI results in a Level III hearing loss in each ear.  Level III hearing loss in both ears results in a zero percent rating under Table VII.  Id.  However, as the puretone thresholds were all over 55 decibels, the findings have been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level VII hearing loss bilaterally.  Level VII hearing loss in both ears results in a 40 percent evaluation under Table VII.  38 C.F.R. § 4.86.

The Veteran testified before the Board in November 2013 that he currently         used hearing aids prescribed by VA.  Sometimes he had to read lips in order to comprehend people who were speaking to him.  Mr. RG testified that he and others had to occasionally repeat things they said to the Veteran.  

The Veteran's most recent VA audiological evaluation, that served as the basis     for the award of a 50 percent rating from February 25, 2011, was performed           on September 8, 2014.  The Veteran complained of difficulty hearing people if    they were facing away or were distant from him.  On examination his puretone 
thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
    80
  90
   95
  95
   90
LEFT
    85
  95
   95
 100
   94

The examiner noted that speech recognition could not be evaluated.  Thus, Table VIA must be applied.  Application of the audiometric scores above to Table VIA results in a Level VIII hearing loss in the right ear and a Level IX hearing loss in the left ear.  When hearing loss is Level VIII in one ear and Level IX in the other, Table VII results in a 50 percent rating.  38 C.F.R. § 4.86.

Turning to the period prior to March 6, 2007, as noted above the January 2005 VA examination supports only a noncompensable evaluation and the October 2006 examination supports only a 20 percent evaluation.  There is no competent evidence of any audiological evaluation during the period in which hearing loss was more severe than Level V bilaterally.  Accordingly, entitlement to a rating higher than 20 percent for the period is not shown.

Turning to the period from March 6, 2007 through February 24, 2011, the Veteran's only audiological evaluation during the period (performed on March 6, 2007) showed a Level VII hearing loss bilaterally, which warrants a 40 percent evaluation.  There is no competent evidence during this period of hearing loss more severe than Level VII, so entitlement to a rating higher than 40 percent during the period is not shown.

From February 25, 2011, the Veteran's only audiological evaluation during the period (performed in September 2014) showed a Level VIII hearing loss on the right and Level IX on the left, which warrants a 50 percent evaluation under Table VIA.  Thus, entitlement to a rating higher than 50 percent during the period is not shown.

In this case, the Veteran offers lay evidence to show severity of symptoms.  However, the determination as to the level of hearing loss requires specialized testing and training.  The VA examinations conducted in January 2005, October 2006, and September 2014 addressed the Veteran's functional complaints, to include situations in which he experiences difficulty hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the Board finds the results of audiometric testing to be significantly more probative as to the level of his hearing loss disability.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing loss than currently shown    by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake,  22 Vet. App. 111, 115 (2008).  The Veteran has not shown or suggested that his hearing loss disability caused marked interference with employment or has resulted in frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  The Board concludes that referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted, and the evidence of record does not suggest, that the hearing loss disability renders the Veteran unable to obtain or maintain gainful employment, and the Board accordingly finds that a request for individual unemployability is not raised by the issue on appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating for bilateral hearing loss disability higher than 20 percent prior to March 6, 2007, higher than 40 percent from March 6, 2007 through February 24, 2011, and higher than 50 percent from February 25, 2011 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


